DETAILED ACTION
	This office action is in response to the filed application 16/664,634 filed on October 25, 2019. 
	Claims 1-18 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 missing a period.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8-11, 13, 16 and 18 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10-11, 14-15, 17 and 19-20 of copending Application No. 16/664,252 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-5, 7, 10-11, 14-15, 17 and 19-20 of application No. 16/664,252 contain(s) every element of claim(s) 1-3, 5, 8-11, 13, 16 and 18 of the instant application and thus anticipate the claim(s) of the instant application.   Claim(s) 1-3, 5, 8-11, 13, 16 and 18 of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 

Current Application 16/664,634
Application 16/664, 252
Claim 1
Claim 1
Claim 2
Claim 4
Claim 3
Claim 5
Claim 5
Claim 7
Claim 8
Claim 10
Claim 9
Claim 11

Claim 14
Claim 11
Claim 15
Claim 13
Claim 17
Claim 16
Claim 19
Claim 18
Claim 20


"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). "ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pogde et al. (US 9,916,203). 

In regard to claim 1, Podge et al. teach a computer-implemented method of reconstructing and repairing corrupt files between a first node and a second node within a computer network comprising:
looking for fingerprints of missing segments of a corrupted file in second node (find out the recent most version of the file that the user lost, col. 10 lines 61-67);
discovering copies of these missing segments in the second node (finding the good version of the file that the user lost, col. 10 lines 61-67); 
creating an Lp tree referring the discovered segments (create sparse metadata segment tree, col. 11 lines 1-14);
creating a temporary virtual file in a namespace of both the first node and the second node (the sparse tree representation is used to maintained snapshots of the file system ... and needs space proportionate only to the change rate of the file and hence it is more space efficient, col. 11 lines 1-14); and
moving the virtual file from the first node to the second node to thereby restore the missing segment and reconstruct the corrupted file (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).
fingerprint lookup mapping is stored in a Merkle tree format where the leaf nodes represent data segments and their fingerprints are stored in the parent nodes which are metadata segments, col. 5 lines 44-55).

In regard to claim 3, Podge et al. teach the method of claim 2 wherein the fingerprint is one of a plurality of fingerprints for the file content and that are collected in Ln segments (segments are uniquely identified by their key/label called as fingerprint, col. 5 lines 44-55).

In regard to claim 4, Podge et al. teach the method of claim 3 wherein the computer network comprises a cluster of nodes and the first node is an available node within the cluster, the method further comprising:
sending missing fingerprints for the missing segment from second node to the first node (finding the good version of the file that the user lost, col. 10 lines 61-67);
discovering the segments corresponding to missing fingerprints using an index lookup (already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18); and
generating the LP tree referring to the discovered missing fingerprints (create sparse metadata segment tree, col. 11 lines 1-14).

already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18).

In regard to claim 6, Podge et al. teach the method of claim 5 further comprising moving the temporary virtual file from the first node to the second node (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).

In regard to claim 7, Podge et al. teach the method of claim 6 further comprising updating a file migration policy and moving the temporary virtual file from one node to another node in the cluster (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).

In regard to claim 8, Podge et al. teach the method of claim 1 wherein the first and second nodes comprise part of a deduplication backup process executed by a data storage server running a Data Domain file system (DDFS) (Data Domain Restorer – based de-duplication storage system … APIs to integrate with a Data Domain system using an optimized transport mechanism, col. 5 lines 1-23). 

In regard to claim 9, Podge et al. teach a system for reconstructing and repairing corrupt files between a first node and a second node within a computing cluster comprising:
find out the recent most version of the file that the user lost, col. 10 lines 61-67), discover copies of these missing segments in the node (finding the good version of the file that the user lost, col. 10 lines 61-67);
a second corrupt file repair component configured to create an Lp tree referring the discovered segments (for efficient file restore, col. 10 lines 52-67, create sparse metadata segment tree, col. 11 lines 1-14), and create a temporary virtual file in a namespace of both the active tier and the cloud tier (the sparse tree representation is used to maintained snapshots of the file system ... and needs space proportionate only to the change rate of the file and hence it is more space efficient, col. 11 lines 1-14); and
an interface moving the virtual file from the first node to the second node to thereby restore the missing segment and reconstruct the corrupted file (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).

In regard to claim 10, Podge et al. teach the system of claim 9 wherein content of the file comprises a lower segment of a Merkle tree, and wherein leaf nodes in the segment tree comprise L0 segments or data segments, and the segment tree comprises the metadata (Lp) segments (fingerprint lookup mapping is stored in a Merkle tree format where the leaf nodes represent data segments and their fingerprints are stored in the parent nodes which are metadata segments, col. 5 lines 44-55).

segments are uniquely identified by their key/label called as fingerprint, col. 5 lines 44-55).

In regard to claim 12, Podge et al. teach the system of claim 11 wherein the first node is an available node within the cluster, the first corrupt file repair component further configured to send missing fingerprints for the missing segment from second node to the first node (finding the good version of the file that the user lost, col. 10 lines 61-67), discover the segments corresponding to missing fingerprints using an index lookup (already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18), and generate the LP tree referring to the discovered missing fingerprints (create sparse metadata segment tree, col. 11 lines 1-14).

In regard to claim 13, Podge et al. teach the system of claim 12 wherein the creating the temporary virtual file comprise generating a content handle representing L6 and stitching into the namespace (already cached base Lp tree generates a sparse Lp tree and the Lx entries are stored in index, col. 7 lines 5-18).

In regard to claim 14, Podge et al. teach the system of claim 13 wherein first corrupt file repair component further moves the temporary virtual file from the first node to the second node (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).

send only the changed part without requiring any differencing operation, col. 11, lines 1-14)

In regard to claim 16, Podge et al. teach the system of claim 9 wherein the first and second nodes comprise part of a deduplication backup process executed by a data storage server running a Data Domain file system (DDFS) (Data Domain Restorer – based de-duplication storage system … APIs to integrate with a Data Domain system using an optimized transport mechanism, col. 5 lines 1-23). 

In regard to claim 17, Podge et al. teach the system of claim 16 wherein the cluster executes a cluster file system for managing data within the nodes in the system (large-scale network implementing a sparse metadata segment tree for high metadata churn workload … backup management process, 3 lines 42-61).

In regard to claim 18, Podge et al. teach a computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method reconstruct and repair corrupt files between nodes within a cluster by:
looking for fingerprints of missing segments of a corrupted file in second node (find out the recent most version of the file that the user lost, col. 10 lines 61-67);
finding the good version of the file that the user lost, col. 10 lines 61-67); 
creating an Lp tree referring the discovered segments (for efficient file restore, col. 10 lines 52-67, create sparse metadata segment tree, col. 11 lines 1-14);
creating a temporary virtual file in a namespace of both the first node and the second node (the sparse tree representation is used to maintained snapshots of the file system ... and needs space proportionate only to the change rate of the file and hence it is more space efficient, col. 11 lines 1-14); and
moving the virtual file from the first node to the second node to thereby restore the missing segment and reconstruct the corrupted file (send only the changed part without requiring any differencing operation, col. 11, lines 1-14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Bagley et al. (US 8,255,366) segment based file restore
Douglis et al. (US 9,304,914) merkle tree and deduplicated storage
Kruglick (US 9,836,514) cache key-value store
Kumar et al. (US 2013/0318051) shared dictionary between devices –tree system
Li et al. (US 9,390,116) insertion and eviction scheme of Merkle tree
Li (US 8,909,605) reconstruct with fingerprint and tree structure
Shilane et al. (US 8,935,446) index, fingerprint and tree structure for cache system
Stefanov et al. (US 8,706,701) cloud file system with recovery
Wallace et al. (US 9,336,143) index deduplicated cache
Winarski (US 10,860,259) data recovery at geographical location
Wong et al. (US 2020/0233752) deduplication backup

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov